Citation Nr: 9931594	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1946 to January 
1947.  He died in February 1990.  The appellant is the 
veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The case returns to the Board following a remand to the RO in 
November 1998.  

The appellant initially requested a hearing at the RO.  In 
November 1996, she indicated that she wanted the hearing 
cancelled and would notify the RO when she wanted it 
rescheduled.  She did not respond to the RO's November 1998 
letter requesting clarification of her desire for a hearing.  


FINDINGS OF FACT

1.  The veteran died in February 1990.  The death certificate 
listed the cause of death as probable massive myocardial 
infarction.  The certificate also listed "overweight" as 
another significant condition contributing but not related to 
death.  

2.  At the time of his death, the veteran was not service-
connected for any disability.  

3.  The record at the time of the veteran's death contains no 
competent medical evidence of a nexus between the veteran's 
alleged cardiovascular disease and his period of active 
military service.  

4.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death, probable massive myocardial 
infarction, and his period of active military service.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for a cardiovascular disorder, for accrued 
benefits purposes, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In June 1987, the veteran submitted a claim for service 
connection for a skin disorder, a dental disorder, and a low 
back and hip disorder, claimed secondary to radiation 
exposure in service.  Evidence submitted with the claim 
verified that he participated in Operation CROSSROADS during 
his period of active service.  

VA medical evidence revealed the presence of disorders 
including osteoarthritis of the hips status post bilateral 
joint replacements, chronic urticaria, tooth loss, and 
degenerative changes of the thoracic and lumbar spines.  The 
September 1987 VA examination showed a diagnosis of essential 
hypertension with no other heart disease of disorder.  The 
electrocardiogram showed occasional atrial premature 
contraction.  

In a March 1988 rating decision, the RO denied service 
connection for residuals of radiation exposure, including a 
skin disorder, a dental disorder, and a low back and hip 
disorder, indicating that there was no evidence of any 
radiogenic disease and no evidence that any of the claimed 
disorders were incurred or aggravated in service.  The RO did 
establish entitlement to non-service connected disability 
pension.  

The veteran died in February 1990.  The death certificate 
listed the cause of death as probable massive myocardial 
infarction.  The certificate also listed "overweight" as 
another significant condition contributing but not related to 
death.

Medical records received in December 1996 indicated that the 
veteran had been treated at the U.S. Marine Hospital from 
April 1945 to June 1945 for acute rheumatic fever and active 
rheumatic heart disease.  

In March 1998, the RO advised the appellant that the veteran 
might be entitled to receive a discharge certificate for 
service in the Merchant Marines during World War II.  She was 
informed that further consideration of her claim for service 
connection for the cause of the veteran's death required 
certification of Merchant Marines service.  She was provided 
with the appropriate request form and the address of the 
individual to whom the request should be submitted.  

Pursuant to the Board's remand, in November 1998, the RO 
wrote the appellant and asked that she relate whether she 
desired a hearing.  In addition, the RO again inquired as to 
whether the appellant had secured a discharge certificate 
showing the veteran's service in the Merchant Marines.  The 
appellant did not respond to this letter.  

Analysis

Service Connection for a Cardiovascular Disorder for Accrued 
Benefits Purposes

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.1000 (1999).  The substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis, cardiovascular-
renal disease, including hypertension, endocarditis, and 
myocarditis).  

Specified diseases specific to radiation-exposed veteran are 
presumed to have been incurred in service if they become 
manifest in a radiation exposed veteran.  38 U.S.C.A. § 
1112(c)(1); 38 C.F.R. § 3.309(d)(1).  See 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. § 3.309(d)(2) (listing the specified 
radiogenic diseases); 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. 
§ 3.309(d)(3)(i) (defining "radiation-exposed veteran"); 
38 U.S.C.A. § 1112(c)(3)(B) and 38 C.F.R. § 3.309(d)(3)(ii) 
(defining "radiation-risk activity").   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the appellant' claim of 
entitlement to service connection for a cardiovascular 
disorder for purposes of accrued benefits is not well 
grounded.  Initially, the Board notes that the evidence of 
record at the time of the veteran's death is negative for a 
specified chronic cardiovascular disorder such that the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  In 
addition, the radiogenic diseases set forth in VA law and 
regulation do not include any cardiovascular disorders.  
Accordingly, there is no presumption of in-service incurrence 
pursuant to 38 U.S.C.A. § 1112(c)(1) and 38 C.F.R. § 
3.309(d)(1).   

Moreover, the Board finds no evidence of record at the time 
of the veteran's death showing a diagnosis of a 
cardiovascular disorder prior to the veteran's death.  
Without a diagnosis of a disability, the claim cannot be well 
grounded.  Epps, 126 F.3d at 1468; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In addition, if there is no 
diagnosed disability, there necessarily can be no competent 
medical evidence establishing a nexus between the disability 
and service.  The appellant's own personal belief, 
unsupported by any medical training, that the veteran 
suffered from a cardiovascular disorder prior to his death 
that was related to service is not competent medical evidence 
required to submit a well grounded claim.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   
 

Service Connection for the Cause of the Veteran's Death
    
Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service-connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  The 
service connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

However, as discussed above, a person claiming VA benefits 
must meet the initial burden of submitting a well grounded 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 91; 
Gilbert, 1 Vet. App. at 55.  Again, a claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau, 9 Vet. 
App. at 393.  In determining whether a claim is well 
grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette, 8 Vet. App. at 77-78; King, 
5 Vet. App. at 21.     

In the context of the cause of a veteran's death, a well 
grounded claim for service connection requires: 1) a medical 
diagnosis of the cause of death; 2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a causal nexus between the inservice injury or disease and 
the cause of death.  See Epps, 126 F.3d at 1468.  Again, 
competent medical evidence is required to establish 
plausibility where the determinative issue involves a medical 
diagnosis; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

As above, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  Initially, the Board 
observes that the veteran had no service-connected 
disabilities at the time of his death.  The cause of the 
veteran's death is listed on the death certificate as 
probable massive myocardial infarction.  However, there is no 
competent medical evidence that links the cause of death to 
the veteran's period of active service.  Absent such 
evidence, the claim is not well grounded.  Epps, 126 F.3d at 
1468.  As discussed above, the appellant's personal, non-
medical opinion as to such a relationship is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

The Board notes that the RO informed the appellant that the 
veteran might be entitled to veteran status for a portion of 
his Merchant Marine service and advised the appellant where 
she could obtain a discharge certificate for that service.  
The appellant did not respond.  Therefore, for purposes of 
this potential accepted period of the veteran's active 
service, the appellant has not yet established herself as a 
claimant.  Before becoming entitled to claimant status 
concerning veterans benefits, the appellant must demonstrate 
by a preponderance of the evidence "veteran" status for the 
person upon whose military service the claim is predicated, 
i.e., her husband.  Laruan v. West, 11 Vet. App. 80, 84 
(1998).  If the appellant wishes to have her claim considered 
on the basis of the veteran's service in the Merchant Marine, 
she must submit evidence demonstrating his status as a 
"veteran" for that time period, as advised by the RO.  


Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a cardiovascular disorder for purposes of 
accrued benefits and for service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the appellant's claim.  Epps, 126 F.3d at 1469; 
Morton v. West, 12 Vet. App. 477, 486 (1999); Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the appellant wishes to complete her application for 
service connection for the cause of the veteran's death, she 
should submit competent medical evidence showing that the 
cause of death was in some way related to the veteran's 
period of active service.  38 U.S.C.A. § 5103(a); Robinette, 
8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for a cardiovascular 
disorder for purposes of accrued benefits is denied.    

Entitlement to service connection for the cause of the 
veteran's death is denied.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

